Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 1 of 7
Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 2 of 7
Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 3 of 7
Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 4 of 7
Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 5 of 7
Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 6 of 7
Case 19-70832-JHH13   Doc 2    Filed 05/15/19 Entered 05/15/19 08:35:26   Desc Main
                              Document      Page 7 of 7
